     Case 4:19-cv-00505 Document 27 Filed on 10/15/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


CLERK OF COURT                                                  www.txs.uscourts.gov

                                    October 15, 2019


In re: Malibu Media, LLC v. DOE
District Court No.: 4:19−cv−00505
Circuit Court No.: 19−20667


To Whom It May Concern:

Enclosed is the electronic record on CD for this Notice of Appeal. Please prepare your
brief regarding this appeal using this copy of the paginated record.
Sealed documents are not included in the record being provided unless otherwise
ordered. Requests for copies of sealed documents must be made by motion filed with
the Fifth Circuit Court of Appeals.


David J. Bradley, Clerk
By: Maricela Perez, Deputy Clerk
